Citation Nr: 1230914	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-28 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's granddaughter




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty for more than 24 years until his retirement in June 1995.  He died in May 2004 and the appellant is his widow. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In November 2007, and May 2009, the Board remanded the matter for additional development. 

In October 2007, the appellant was afforded a hearing before a Veterans Law Judge who is no longer with the Board.  In March 2012, the appellant was afforded a hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007, the Board remanded the claim.  The Board directed that an etiological opinion be obtained from "an oncologist that specializes in brain tumors."  

However, as stated in the Board's May 2009 remand, "Instead, an opinion was submitted by a nurse practitioner.  The RO's supplemental statement of the case attributes the opinion to the Chief of Neuromuscular and Neurovascular Medicine because the opinion document within the VA's electronic records system was originally initiated by that individual.  The Board, however, does not find sufficient evidence for that attribution of authorship.  There is no indication that an oncologist reviewed and concurred with the nurse practitioner's opinion.  Indeed, the nurse practitioner begins her opinion by advising that another opinion can be obtained from a neurologist oncologist if there are further questions."  The Board therefore directed that the Veteran's claims file be sent to an oncologist that specializes in brain tumors.  Citing Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

In July 2009, an etiological opinion was obtained from S.L.F., M.D., who is identified as a neurologist in the report.  

In January 2011, an etiological opinion was obtained from a physician, R.R.C., who is only identified as a "Quality Assurance Reviewer."

Neither the July 2009 nor the January 2011 opinion indicates it was provided by an oncologist.  It is therefore unclear whether the Board's remand instructions have been complied with, and another remand is therefore required.  Id.  

The Board further notes that in June 2012, an etiological opinion was submitted by the appellant from Dr. P.P., and that this opinion is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  

On remand the RO/Appeals Management Center (AMC) should request R.R.C. to certify that she is an oncologist that specializes in brain tumors, and to provide a supplemental opinion in which she indicates that she has reviewed the opinion of P.P., or, in the alternative, the RO/AMC should obtain an etiological opinion from an oncologist that specializes in brain tumors.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to R.R.C., and a) request that she certify that she is an oncologist that specializes in brain tumors, b) indicate that she has reviewed the June 2012 opinion of P.P., and c) provide a supplemental etiological opinion as to whether it is at least as likely as not that the Veteran's terminal brain tumor first manifested during his military service.  Request that reasons and bases for all opinions be provided. 

2.  If R.R.C. is not available, or, if otherwise necessary, send the Veteran's claims file to an oncologist that specializes in brain tumors.  The specialist is requested to review the medical records and provide an opinion as to whether it is at least as likely as not that the Veteran's terminal brain tumor first manifested during his military service.  Reasons and bases for all opinions should be provided. 

3.  Upon completion of the above requested development reconsider the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

